Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, 7, and 14, the primary reason for allowance is the prior art fail to teach assign each of the plurality of operations defined by the data multi- operation graph to at least one of the plurality of accelerator systems; configure the plurality of accelerator subsystems to perform the plurality of operations defined by the data multi-operation graph in a sequence that transforms the first data into the second data; determine a completion status for the performance of the plurality of operations by the plurality of accelerator subsystems to transform the first data into the second data; and transmit, to the application, a completion status communication that indicates the completion status of the performance of the plurality of operations by the plurality of accelerator subsystems to transform the first data into the second data. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Claims 2-6, 8-13, and 15-20 are considered allowable based on their respective dependence on allowed claims 1, 7, and 14.
U.S. 2020/0301898 A1 discloses methods and systems are disclosed for accelerating Big Data operations by utilizing subgraph templates for a hardware accelerator of a computational storage device. In one example, a computer-implemented method comprises performing a query with a dataflow compiler, performing a stage acceleration analyzer function including executing a matching algorithm to determine similarities between sub-graphs of an application program and unique templates from an available library of templates; and selecting at least one template that at least partially matches the sub-graphs with the at least one template being associated with a linear set of operators to be executed sequentially within a stage of the Big Data operations However,‘898 fails to specify the steps of assign each of the plurality of operations defined by the data multi- operation graph to at least one of the plurality of accelerator systems; configure the plurality of accelerator subsystems to perform the plurality of operations defined by the data multi-operation graph in a sequence that transforms the first data into the second data; determine a completion status for the performance of the plurality of operations by the plurality of accelerator subsystems to transform the first data into the second data; and transmit, to the application, a completion status communication that indicates the completion status of the performance of the plurality of operations by the plurality of accelerator subsystems to transform the first data into the second data as now recited in claims 1, 7, and 14 of the present invention.
U.S. 2014/0365748 A1 discloses techniques and mechanisms for programming an accelerator device to enable performance of a data processing algorithm. In an embodiment, an accelerator of a computer platform is programmed based on programming information received from a host processor of the computer platform. In another embodiment, programming of the accelerator is to enable data driven execution of an instruction by a data stream processing engine of the accelerator. However, ‘748 fails to specify the steps of assign each of the plurality of operations defined by the data multi- operation graph to at least one of the plurality of accelerator systems; configure the plurality of accelerator subsystems to perform the plurality of operations defined by the data multi-operation graph in a sequence that transforms the first data into the second data; determine a completion status for the performance of the plurality of operations by the plurality of accelerator subsystems to transform the first data into the second data; and transmit, to the application, a completion status communication that indicates the completion status of the performance of the plurality of operations by the plurality of accelerator subsystems to transform the first data into the second data as now recited in claims 1, 7, and 14 of the present invention.
U.S. Patent No. 10,469,397  discloses systems, methods, and apparatuses relating to configurable network-based dataflow operator circuits are described. In one embodiment, a processor includes a spatial array of processing elements, and a packet switched communications network to route data within the spatial array between processing elements according to a dataflow graph to perform a first dataflow operation of the dataflow graph, wherein the packet switched communications network further comprises a plurality of network dataflow endpoint circuits to perform a second dataflow operation of the dataflow graph. However, ‘397 fails to specify the steps of assign each of the plurality of operations defined by the data multi- operation graph to at least one of the plurality of accelerator systems; configure the plurality of accelerator subsystems to perform the plurality of operations defined by the data multi-operation graph in a sequence that transforms the first data into the second data; determine a completion status for the performance of the plurality of operations by the plurality of accelerator subsystems to transform the first data into the second data; and transmit, to the application, a completion status communication that indicates the completion status of the performance of the plurality of operations by the plurality of accelerator subsystems to transform the first data into the second data as now recited in claims 1, 7, and 14 of the present invention.
U.S. Patent No. 7,451,297 discloses a dataflow graph is split into sub-graphs referred to as configurations, each configuration comprising computational hardware containing elements that operate on operand sets. A configuration executes by consuming completed operand sets from a designated input tag space (e.g., in a content addressable memory) until the operand sets are exhausted. At that point, the configuration is replaced by another configuration. The execution of a configuration may be triggered by system events, including by the completion of one or more other configurations. Each configuration has a list of inputs on which it depends to form complete operand sets. As other configurations that provide an input complete, a dependency flag is set in each dependent configuration. As each flag is set, the complete set of flags is checked for that configuration; if all the input flags for any configuration are set, then that configuration is scheduled for execution. However, ‘297 fails to specify the steps of assign each of the plurality of operations defined by the data multi- operation graph to at least one of the plurality of accelerator systems; configure the plurality of accelerator subsystems to perform the plurality of operations defined by the data multi-operation graph in a sequence that transforms the first data into the second data; determine a completion status for the performance of the plurality of operations by the plurality of accelerator subsystems to transform the first data into the second data; and transmit, to the application, a completion status communication that indicates the completion status of the performance of the plurality of operations by the plurality of accelerator subsystems to transform the first data into the second data as now recited in claims 1, 7, and 14 of the present invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862